DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
1. (Currently Amended) A people flow analysis apparatus comprising: 
one or more processors; and 
at least one memory storing executable instructions, which when executed by the one or more processors, cause the people flow analysis apparatus to: 
determine whether each of input images captured by a plurality of image capturing devices is a crowded image, based on a change-region extracted from the each of input images by using a background image; 
acquire positions of persons from each of the input images, wherein the acquired positions of the persons are positions in image coordinates for each of image capturing devices which captured each of the input images; 
transform the image coordinates of the acquired position into coordinates in a common coordinate system; 
integrate the positions of the persons detected from at least two images among the images captured for each of the image capturing devices; and 
count the number of persons in each area by using the integrated positions indicating each of persons, 
wherein, for a target image among the input images, 
in a case where the target image is not the crowded image, the acquired position is acquired by extracting positions of each of persons extracted from the target image, 
block of the target image by a trained model, and 
the acquired positions for each of the persons or the each [[brock]] block are transformed into the common coordinate system.

19. (Currently Amended) A people flow analysis method comprising: 
determining whether each of input images captured by a plurality of image capturing devices is a crowded image, based on a change-region extracted from the each of input images by using a background image; 
acquiring positions of persons from each of the input images, wherein the acquired positions of the persons are positions in image coordinates for each of image capturing devices which captured each of the input images; 
transforming the image coordinates of the acquired position into coordinates in a common coordinate system; 
integrating the positions of the persons detected from at least two images among the images captured for each of the image capturing devices; and 
counting the number of persons in each area by using the integrated positions indicating each of persons, 
wherein, for a target image among the input images, 
in a case where the target image is not the crowded image, the acquired position is acquired by extracting positions of each of persons extracted from the target image, 
block of the target image by a trained model, and 
the acquired positions for each of the persons or the each [[brock]] block are transformed into the common coordinate system.


Allowable Subject Matter

Claims 1, 3-9 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art discloses crowd density determination in image blocks using detection models, the prior art does not determine the individual positions of each person within each image block for subsequent counting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662